Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  133117                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 133117
                                                                    COA: 275146
                                                                    Wayne CC: 05-008974-01
  CHARLES JEROME JOHNSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 5, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2007                        _________________________________________
           p0521                                                               Clerk